Exhibit 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: June 19, 2012 Frank D. Martz Group Senior Vice President of Operations and Secretary (724) 758-5584 ESB FINANCIAL CORPORATION ANNOUNCES CASH DIVIDEND ESB Financial Corporation announced that at its Board of Directors meeting today, June 19, 2012, declared a quarterly cash dividend of $.10 on the Common Stock of ESB Financial Corporation payable on July 25, 2012 to the stockholders of record at the close of business on June 29, 2012. In announcing the scheduled cash dividend, Charlotte A. Zuschlag, President and Chief Executive Officer, noted the Company's results of operations for the three months ended March 31, 2012.The Company recognized net income for the three month period ended March 31, 2012 of $3.8 million or $.26 per diluted share.This announcement reflects the Company’s policy of declaring a regular quarterly cash dividend.This quarterly cash dividend equates to an annual cash dividend of $.40 per share. ESB Financial Corporation is the parent Holding Company of ESB Bank, and offers a wide variety of financial products and services through 25 offices in the contiguous counties of Allegheny, Lawrence, Beaver and Butler in Pennsylvania. The common stock of the Company is traded on the Nasdaq Stock Market under the symbol "ESBF". -End-
